DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 7/14/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
Claims 25, 27, 29-32, 34, 37-40, and 43-44 are amended.
Claims 28, 33, 36, and 42 are canceled.
Claims 45-47 are newly added.
Claims 25-27, 29-32, 34-35, 37-41 and 43-47 are pending for examination.
Response to arguments






Re: 35 U.S.C. § 103 rejection
Applicant’s response has been fully considered. Applicant’s arguments are persuasive. 35 U.S.C. § 103 rejection is withdrawn based on applicant’s argument and applicant’s agreement to examiner proposed amendments.
EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Attorney of record Robert J. Mauri (Reg # 41,180) on 9/9/2021.
The application has been amended as follows: 
In the claim:
Please amend claims 26, 32, 35, 39, and 41 as follows:
26. (proposed amendment) The apparatus of claim 25, wherein a unit for composing a subset is one of: one subframe, one OFDM symbol, [[some]] one or more physical resource blocks, and resource elements in one OFDM symbol.

32. (proposed amendment) The apparatus of claim 31, wherein, when [[some]] one or more frequency resources in a partial band are not used for SRS transmission, frequency resource restriction signaling is sent on a frequency hopping unit level to indicate an SRS transmission with hopping will escape restricted frequency resources.

35. (proposed amendment) The method of claim 34, wherein a unit for composing a subset is
one of: one subframe, one OFDM symbol, [[some]] one or more physical resource blocks, and resource elements in one OFDM symbol.

39. (proposed amendment) The method of 38, wherein, when [[some]] one or more frequency resources in a partial band are not used for SRS transmission, frequency resource restriction 

41. (proposed amendment) The apparatus of claim 40, wherein a unit for composing a subset
is one of: one subframe, one OFDM symbol, [[some]] one or more physical resource blocks, and resource elements in one OFDM symbol.
Allowable Subject Matter
Claims 25-27, 29-32, 34-35, 37-41 and 43-47, renumbered as 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 25-27, 29-32, 34-35, 37-41 and 43-47 are allowable over the prior arts of record since the prior arts do not teach or render obvious to disclose combined claimed limitations, as amended, and recited as-a-whole as interpreted in light of the specification and in view of applicant’s persuasive arguments.
Prior art Choi, though teaches about different numerologies, fails to teach the amended claim element, “wherein at least one subset of SRS resources is allocated for at least one numerology wherein: different SRS resources are configured for different numerologies, each subset corresponds to one SRS resource”. Choi’s teachings regarding numerologies are not related to SRS transmission.
Prior art Iyer also fails to teach applicability of frequency hopping to partial band transmissions of SRS;
Prior art ZTE also fails to expressly or implicitly teach about combining frequency hopping with partial band SRS transmissions.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895.  The examiner can normally be reached on Monday to Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462